t c memo united_states tax_court wayne clarke petitioner v commissioner of internal revenue respondent docket no 11538-11l filed date beverly l winstead for petitioner michael a raiken for respondent memorandum findings_of_fact and opinion goeke judge the petition in this case was filed in response to a notice_of_determination concerning collection action sustaining a final notice_of_intent_to_levy with respect to income_tax additions to tax and interest for and the issues for decision are whether the settlement officer so assigned to this case abused his discretion by not adequately considering petitioner’s installment_agreement request we hold the so did not abuse his discretion and whether the so abused his discretion in using national standards to determine petitioner’s reasonable collection potential rather than using petitioner’s actual expenses we hold the so did not abuse his discretion findings_of_fact at the time the petition was filed petitioner resided in maryland during and petitioner was self-employed as a consultant and operated his consulting activities through a limited_liability_company called clarke associates llc clarke associates was wholly owned by petitioner and was treated as a disregarded_entity during those years on date petitioner filed his federal_income_tax return reporting dollar_figure of taxable_income and self-assessed tax of dollar_figure respondent assessed the tax reported on the return on date petitioner made a payment of dollar_figure with the tax_return but made no estimated_tax payments or other advance_payment of his income_tax_liability 1all dollar amounts are rounded to the nearest dollar since filing the tax_return petitioner has made dollar_figure in additional payments toward the tax_liability on date petitioner filed his tax_return reporting dollar_figure of taxable_income and self-assessed tax of dollar_figure respondent assessed the tax reported on the return on date petitioner made no estimated_tax payments or other advance_payments of his tax_liability made no payments with his return and has made no payments toward the liability since the return was filed on date petitioner filed his return reporting dollar_figure of taxable_income and self-assessed tax of dollar_figure respondent assessed the tax reported on the return on date petitioner made no estimated_tax payments or other advance_payments of his tax_liability made no payments with his return and has made no payments toward the liability since the return was filed in addition to liability for the previously described unpaid tax as well certain additions to tax2 and interest petitioner also had a dollar_figure unpaid liability remaining from his tax as of date 2additions to tax assessed were the estimated_tax addition and the failure_to_pay_tax addition for both and it is not clear which additions to tax if any were assessed for on date petitioner purchased a home for dollar_figure in order to help pay for the home petitioner obtained a mortgage for dollar_figure to make the downpayment petitioner withdrew approximately dollar_figure from his brokerage account the home has at least big_number square feet of interior finished living space is on a lot of approximately two acres in a gated golf course community and has four bedrooms and five bathrooms petitioner lived there with his son and no one else before purchasing the home petitioner stayed in a rental petitioner’s work as a consultant involved convincing residential and commercial real_estate developers and executives to develop land in prince georges county maryland the county in which he lived petitioner set up an office in one of the rooms in his home where he would meet potential and existing business clients before buying the home petitioner did not have his own office and would often meet clients in restaurants or hotel lobbies the parties stipulated that on date petitioner requested an installment_agreement for the payment of his tax_liabilities for and this stipulation appears to be incorrect in part given that petitioner 3petitioner simply testified that he was renting he did not describe the place he was renting did not file his tax_return until date however the form_4340 certificate of assessments payments and other specified matters submitted into evidence does show a pending installment_agreement on date as well as on date the form_4340 reflects no payments made as a result of an installment_agreement and an entry for date states reverses pending installment_agreement the parties did not expand upon the facts regarding this requested installment_agreement on date petitioner submitted a form 433-a collection information statement for wage earners and self-employed individuals this form 433-a stated that petitioner’s total monthly income was dollar_figure and his total monthly living_expenses were dollar_figure the monthly living_expenses included dollar_figure for housing and utilities on date respondent mailed to petitioner a final notice notice_of_intent_to_levy and notice of your right to a hearing notice_of_intent_to_levy for petitioner’s and taxable years on date petitioner timely submitted a request for a collection_due_process cdp or equivalent_hearing in his cdp hearing request petitioner asked for an installment_agreement but not an offer-in-compromise oic and stated that his reasonable expenses exceeded his income petitioner did not dispute the underlying liabilities in his cdp hearing request there is no evidence and petitioner has not claimed that he followed through on his request for an installment_agreement instead on date petitioner submitted a dollar_figure oic on form_656 offer_in_compromise for his and tax_liabilities on the form_656 petitioner stated that the reason for the oic was doubt as to collectibility that he would borrow money from friends and family to pay the offered amount and that he would pay the dollar_figure in monthly installments of dollar_figure over the course of months when petitioner submitted the oic his remaining tax_liabilities were over dollar_figure for years and combined on date respondent received a second form 433-a from petitioner this form 433-a stated that petitioner had a total monthly income of dollar_figure and total monthly living_expenses of dollar_figure however petitioner’s math regarding the living_expenses appears to be incorrect as the sum of the individual expenses is only dollar_figure as with the first form 433-a one of the 4it appears petitioner believed this deferred periodic_payment oic was the same as an installment_agreement this would explain why petitioner asked for an installment_agreement and not an oic in his cdp hearing request only to then submit an oic but not a proposed installment_agreement expenses listed is dollar_figure for housing and utilities the form 433-a also listed a monthly expense of dollar_figure resulting from an installment_agreement with the state of maryland regarding state tax petitioner owed for while that installment_agreement had recently ended when the form 433-a was submitted petitioner was in the process of negotiating another installment_agreement with the state of maryland regarding dollar_figure in unpaid and state taxes finally the form 433-a states that petitioner had equity of dollar_figure in his home dollar_figure in one of his two automobiles and dollar_figure in his furniture petitioner had no significant liquid_assets when the form 433-a was submitted the so assigned to petitioner’s case reviewed the proposed oic but found that petitioner’s reasonable collection potential was dollar_figure as a result on date the so mailed petitioner a letter informing him that the oic would not be accepted the letter also scheduled a cdp hearing for date in determining petitioner’s reasonable collection potential the so determined that petitioner’s allowable monthly expenses were only dollar_figure however just as petitioner had the so incorrectly added the various expenses and respondent now admits the allowable monthly expenses should have totaled dollar_figure the two most significant adjustments were to amounts petitioner had listed for the state tax installment_agreement and for housing and utilities expenses the so did not allow any amounts for the state tax installment_agreement apparently because petitioner did have an installment_agreement at the time the second form 433-a was submitted the so also found petitioner’s allowable housing and utilities expenses were only dollar_figure by using respondent’s local housing and utilities standard for petitioner’s area on date the so and petitioner’s representative held a telephone conference wherein they discussed petitioner’s reasonable collection potential and the so’s rejection of the oic the so stated that an installment_agreement under which petitioner would make monthly payments of dollar_figure to dollar_figure might be acceptable even though the requested oic was not however the representative stated that she did not want to enter into an installment_agreement on behalf of petitioner at that time the representative agreed that the underlying liabilities were not in dispute and that petitioner’s rights had not been violated on date the so issued a notice_of_determination sustaining the notice_of_intent_to_levy petitioner timely filed a petition contesting respondent’s determination opinion i cdp hearings in general and standard of review before proceeding with a levy the commissioner must issue a final notice_of_intent_to_levy and notify the taxpayer of the right to a hearing sec_6330 b during the hearing a taxpayer may raise any relevant issue including challenges to the appropriateness of the collection action and possible collection alternatives sec_6330 following the hearing the appeals_office must make a determination whether the lien filing was appropriate and is required to consider whether the secretary has met the requirements of applicable law and administrative procedure the relevant issues raised by the taxpayer and whether the proposed collection action appropriately balances the need for efficient collection_of_taxes with the taxpayer’s concerns that the collection action be no more intrusive than necessary sec_6330 the so considered each of these prongs in this case and found they should not prevent the collection action from proceeding petitioner agrees that the secretary has met the requirements of applicable law and administrative procedure and is not challenging the underlying liabilities 5unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times however petitioner claims that the so otherwise erred in rejecting petitioner’s proposed collection alternatives where a taxpayer’s underlying tax_liability is not in dispute the court reviews the commissioner’s determination for abuse_of_discretion see 114_tc_604 114_tc_176 to establish an abuse_of_discretion the taxpayer must prove that the decision of the commissioner was arbitrary capricious or without sound basis in fact or in law 129_tc_107 citing sego v commissioner t c pincite and 112_tc_19 tinnerman v commissioner tcmemo_2010_150 aff’d 448_fedappx_73 d c cir in reviewing for abuse_of_discretion we generally consider only the arguments issues and other matters that were raised at the hearing or otherwise brought to the attention of the appeals_office giamelli v commissioner t c pincite tinnerman v commissioner tcmemo_2010_150 ii whether the so abused his discretion by not adequately considering petitioner’s installment_agreement request in his pretrial memo petitioner states that he initially proposed a collection alternative of an installment_agreement but that respondent did not consider his installment_agreement request petitioner claims that respondent’s failure to do so amounted to an abuse_of_discretion petitioner did not raise this argument in his posttrial brief but we will briefly address it although the parties stipulated that petitioner requested an installment_agreement for the payment of his tax_liabilities on date no payments were made as the result of any installment_agreement the form_4340 states that the pending installment_agreement was reversed on date and no other evidence regarding this proposed installment_agreement was presented we find petitioner failed to prove abuse_of_discretion regarding such an installment_agreement on his date cdp request petitioner asked for an installment_agreement but not an oic and stated that his reasonable expenses exceeded his income however there is no evidence that petitioner actually submitted a proposed installment_agreement after this date rather it appears petitioner meant to request an oic but confused an installment_agreement with the dollar_figure per month deferred periodic_payment oic he later proposed on form_656 at the cdp hearing the so stated that an installment_agreement under which petitioner would make monthly payments of dollar_figure to dollar_figure might be acceptable however petitioner’s representative stated she did not wish to enter into an installment_agreement on behalf of petitioner at that time no other evidence regarding any other proposed installment_agreement was produced given these facts we find petitioner failed to prove abuse_of_discretion regarding this potential installment_agreement iii whether the so abused his discretion in using national and local standards to determine petitioner’s collection potential rather than using petitioner’s actual expenses sec_7122 authorizes the secretary to compromise any civil case arising under the internal revenue laws generally speaking there are prescribe d guidelines for officers and employees of the internal_revenue_service to determine whether an offer-in-compromise is adequate and should be accepted to resolve a dispute sec_7122 in prescribing guidelines there are schedules of national and local allowances designed to provide that taxpayers entering into a compromise have an adequate means to provide for basic living_expenses sec_7122 in every case internal_revenue_service officers and employees must determine whether the use of the schedules is appropriate and shall not use the schedules to the extent such use would result in the taxpayer not having adequate means to provide for basic living_expenses sec_7122 the commissioner will generally compromise a liability on the basis of doubt as to collectibility only if the liability exceeds the taxpayer’s reasonable collection potential 125_tc_301 aff’d 469_f3d_27 1st cir as we have previously stated-- a taxpayer’s reasonable collection potential is determined in part using published guidelines for certain national and local allowances for basic living_expenses and essentially treating income and assets in excess of those needed for basic living_expenses as available to satisfy federal_income_tax liabilities the foregoing formulaic approach is disregarded however upon a showing by the taxpayer of special circumstances including but not limited to advanced age poor health history of unemployment disability dependents with special needs or medical catastrophe that may cause an offer to be accepted notwithstanding that it is for less than the taxpayer’s reasonable collection potential lemann v commissioner tcmemo_2006_37 for purposes of the formulaic approach allowable basic living_expenses include reasonable expenses that are necessary to provide for a taxpayer’s and his or her family’s health and welfare and or production_of_income internal_revenue_manual pt date petitioner claims that he purchased his primary residence to help promote confidence among businesses that prince george’s county is still a booming community and that he used his home_office to meet prospective clients and the location of his office allowed him to produce income petitioner further claims that without the home_office he would be forced to rent outside space which would not be a viable option considering the unpredictable nature of his income petitioner thus argues that he has a special circumstance which should excuse him from the local standard housing and utilities allowance and alternatively that he should be allowed his claimed housing and utilities expenses because his home is necessary for the production of his income we disagree as stated supra p in reviewing for abuse_of_discretion we generally consider only the arguments issues and other matters that were raised at the hearing or otherwise brought to the attention of the appeals_office giamelli v commissioner t c pincite tinnerman v commissioner tcmemo_2010_150 while respondent was generally aware of petitioner’s business there was no evidence presented that petitioner made the appeals_office aware of the fact that one of the rooms in his home was used as an office for clarke associates indeed each form 433-a petitioner submitted listed an address for clarke associates that was different from his personal address listed there was no evidence presented that petitioner informed respondent’s appeals_office or the so that his housing_expenses may have helped him through clarke 6petitioner has not argued that the so abused his discretion in making other adjustments to petitioner’s stated monthly expenses 7an integrated collection system history transcript for petitioner showing respondent’s revenue officer’s collection actions against petitioner stated tp is a zoning consultant helps deal with governments when a store wants to open a store the transcript also stated that tp’s business is clark and associates llc associates to produce income because petitioner failed to prove this information was provided to the so we find that he failed to prove the so abused his discretion in using the local standard housing and utilities allowances instead of petitioner’s stated housing and utilities expenses even if petitioner had informed the so of the facts regarding his business and home_office we would still rule that the so did not abuse his discretion as we find that petitioner’s home was not a necessary expense for production of his income and that no special circumstance exists which would allow him to deduct his stated housing and utilities expenses apart from vague testimony petitioner offered no evidence that owning the home helped clarke associates generate business we also compare the size of the house as a whole big_number square feet on two acres of land with four bedrooms and five bathrooms with the size of the areas used for business petitioner testified he used one room as an office8 but that he also spread things out in the--off the kitchen sometimes we bring folks in and they sit in the living room and downstairs considering the cost of the house nearly four times the local standard housing and utilities allowance and the vague and unproven benefits to his business we find that petitioner was not 8petitioner estimated the size of the room pincite square feet but admitted he was not great at estimating square footage entitled to his claimed housing and utilities expenses of dollar_figure a month and that the so did not abuse his discretion in not allowing him this claimed monthly expense iv conclusion we hold that the so did not abuse his discretion in rejecting petitioner’s proposed oic and sustaining the proposed collection action regarding petitioner’s and tax_liabilities we therefore sustain the determination of the so to reflect the foregoing decision will be entered for respondent 9although petitioner’s proposed oic was for tax_liabilities for and the notice_of_intent_to_levy related only to the and tax_liabilities this opinion does not apply to collection of the and liabilities
